SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID ( CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry ( NIRE) 35.300.147.952 Publicly-Held Company NOTICE TO MARKET São Paulo, SP, Brazil, February 6, 2014– GAFISA S.A. (BOVESPA: GFSA3) (“ Gafisa ” or “ Company ”) hereby discloses to the market the communication received on this date from its shareholders Orbis Investment Management Limited and affiliated entities (“ Investor ”), pursuant to Article 12 of CVM Instruction 358/02, as follows: 1. The Investor purchased 22,228,676 common shares issued by the Company, including 9,115,638 ADRs, each of which representing 2 common shares, reaching relevant participation of 5.10% of the total capital stock of the Company, on February 3, 2014. 2. Accounts managed by the Investor and respective CNPJs: Orbis SICAV Global Balanced Fund 17.274.508/0001-80 Orbis SICAV Global Balanced AG Fund 17.288.511/0001-53 Orbis SICAV Global Equity Fund 11.458.995/0001-55 Orbis Global Equity Fund Limited 11.458.991/0001-77 Orbis International Equity L.P. 11.458.992/0001-11 Orbis Global Equity Fund (Australia Registered) 11.164.421/0001-74 3. The Investor declares that the participation abovementioned is strictly does not have the purpose of altering the controlling group or the administrative structure of the Company; 4. In addition, the Investor declares that it does not hold, direct or indirectly, any convertible debentures issued by the Company; and 5. Finally, the Investor declares that it has not entered into any contract or agreement governing the exercise of voting rights or the purchase and sale of the securities issued by the Company. São Paulo, February 6, 2014. GAFISA S.A. André Bergstein Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 6, 2014 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
